UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-24293 A. Full title of the plan and the address of the plan, if differentfrom that of the issuer named below: K-V Pharmaceutical Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: K-V PHARMACEUTICAL COMPANY 2280 Schuetz Road, St. Louis, MO 63146 (Address of Principal Executive Offices) (ZIP code) K-V Pharmaceutical Retirement Savings Plan Financial Statements With Report of Independent Registered Public Accounting Firm MARCH 31, 2012 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule of Assets (Held at End of Year) 16 Signature 17 Exhibit Index 18 Report of Independent Registered Public Accounting Firm To the Participants of the K-V Pharmaceutical Retirement Savings Plan and The Board of Directors of K-V Pharmaceutical Company We have audited the accompanying statements of net assets available for benefits of the K-V Pharmaceutical Retirement Savings Plan (“the Plan”) as of March 31, 2012 and 2011, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of March 31, 2012 and 2011, and the changes in its net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the 2012 basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Brown Smith Wallace, LLC September 25, 2012 St. Louis, Missouri -1- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits Years ended March 31, 2012 and 2011 ASSETS Investments at fair value (Note 4): Mutual funds $ $ Common stock (See Note 9) Interest in collective trusts Total Investments Receivables: Company contributions - Participant contributions Notes receivable from participants Total Receivables NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of these financial statements. -2- Statements of Changes in Net Assets Available for Benefits Years ended March 31, 2012 and 2011 Additions: Contributions and other additions: Employer contributions $ $ Participant contributions Participant rollover contributions Interest on notes receivable from participants Total contributions and other additions Investment gain/(loss): Interest and dividends Net realized and unrealized (depreciation)/appreciation in fair value of investments ) Total investment gain/(loss) ) Deductions: Benefits paid to participants Excess contributions - Administrative and other expenses Total deductions NET (DECREASE)/INCREASE IN NET ASSETS AVAILABLE FOR BENEFITS ) Net assets available for benefits, beginning of year Net assets available for benefits, end of year $ $ The accompanying notes are an integral part of these financial statements. -3- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Notes to Financial Statements March 31, 2012 1.Description of Plan The following description of the K-V Pharmaceutical Retirement Savings Plan (“the Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan established for the benefit of all employees of K-V Pharmaceutical Company and its wholly owned subsidiaries (collectively referred to as “the Company”). The Plan was established under the provisions of Section 401(a) of the Internal Revenue Code (IRC), which includes a qualified cash or deferred salary arrangement as described in Section 401(k) of the IRC, for the benefit of eligible employees of the Company. The Plan was established March 1, 1959 to offer the employees of the Company a means of saving funds, on a pre-tax basis or after-tax basis, for retirement. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Participation is voluntary. The Plan is administered by the management of the Company. Fidelity Investments Institutional Services Company, Inc. serves as the Plan trustee and record keeper (“the Trustee”). Participation Full-time employees are eligible to participate in the Plan immediately upon hire. Full-time employees are eligible to participate in the profit sharing portion of the Plan upon completion of one year, or 1,000 hours, of service for the Company and reaching 21 years of age. Each employee may become a participant of the Plan on the first pay period coinciding with, or following, the fulfillment of the eligibility requirements. Contributions Plan participants may contribute between 1% and 60% of their covered compensation, up to the maximum allowable under the IRC. Contributions may be made prior to federal and certain other income taxes pursuant to Section 401(k) of the IRC. Contributions are allocated to investment funds, as determined by the eligible participant. The Company matches 50% of a participant’s contribution not to exceed 7% of a participant’s covered compensation. These contributions are allocated as directed by the participant. The Company may also make a profit sharing contribution on a discretionary basis on behalf of all eligible participants, as defined in the Plan, whether or not they make an elective contribution for the Plan year. Profit sharing contributions are based on the Company’s profitability, are allocated to participant accounts based on compensation levels, and are 100% participant directed. These contributions are recognized by the Plan when authorized by the board of directors of the Company and are also subject to certain limitations. There were no discretionary contributions authorized by the board of directors of the Company in 2012 and 2011. -4- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Notes to Financial Statements March 31, 2012 Vesting Participants are always 100% vested in the value of their contributions and the earnings thereon.Vesting of the Company’s matching contributions and the earnings thereon is determined based on participants’ years of vesting service. A participant is vested 20% after each year of service and becomes fully vested after five years of service or if employment terminates by reason of death, permanent disability, or retirement. Profit sharing contributions made by the Company vest based on the number of years of service as follows: 0% if less than 3 years of service and 100% if 3 or more years of service. Forfeitures Forfeitures are held in a forfeiture account until allocated by the Plan Administrator. These amounts may be used to pay administrative expenses of the Plan, reduce future Company matching contributions, and fund the Company’s discretionary profit sharing contribution to eligible participants. At March 31, 2012 and March 31, 2011, forfeited non-vested accounts totaled $309,194 and $198,715, respectively. The amounts forfeited were $97,233 and $116,365 in 2012 and 2011, respectively. Payment of Benefits Upon termination, retirement or disability, the participants have the option to receive a lump-sum distribution equal to the vested value of the funds allocated to the participant’s account or periodic payments of equal amounts over a period not exceeding the participant’s life expectancy. Upon death subsequent to retirement, the beneficiary of the deceased participant will receive payments as determined by the method of distribution of benefits then in force. Upon death prior to retirement, the beneficiary of the deceased participant can elect to receive a lump-sum distribution or annual periodic payments of substantially equal amounts not to exceed five years. Upon termination, the participant will receive their vested profit sharing account balance, if under $1,500, on the valuation date coincident with the Plan year in which the participant’s break-in-service occurred. Participant’s vested profit sharing balances in excess of $1,500 will be distributed after the close of the fifth Plan year following the Plan year in which the break-in-service occurred. Notes Receivable from Participants Participants of the Plan may borrow funds from their accounts up to 50% of the total vested balance, not to exceed $50,000, less the participant’s highest outstanding loan balance for the previous 12-month period. The minimum loan amount is $1,000. Loans are repayable through payroll deductions over a period of one to five years or up to 10 years for the purchase of a primary residence. The loans are secured by the vested balance in the participant’s account and bear interest at a rate of prime (3.25% at March 31, 2012) plus 0.5% on the day the loan was approved.Interest income on the loan fund is included as interest income in the participant’s fund account based on their elected loan allocation. -5- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Notes to Financial Statements March 31, 2012 Plan Member Accounts Each participant’s account is credited with the participant’s contribution, the Company’s matching contribution, and Plan earnings, and is charged with an allocation of administrative expenses.Allocation of earnings and administrative expenses are based on the participant’s account balance by investment type. 2.Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements of the Plan have been prepared on the accrual basis of accounting, except for benefit payments to participants, which are recorded when paid. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of additions and deductions during the reporting period. Actual results could differ from those estimates. Investment Valuation and Income Recognition Investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See note 5 for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation/depreciation includes the Plan's gains and losses on investments bought and sold as well as held during the year. The Plan’s Fidelity Stable Value Fund is included in the financial statements at the fair value of the collective trust’s underlying investments as based on information reported by the investment advisor using the audited financial statements of the collective trust at year-end. However, contract value is the relevant measurement attributable for the portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The statement of net assets available for benefits presents the fair value of the investment in the collective trust as well as the adjustment of the investment in the collective trust from the fair value to contract value relating to the investment contracts. The statement of changes in net assets available for benefits is prepared on a contract value basis. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant loans are reclassified as distributions based upon the terms of the Plan document. -6- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Notes to Financial Statements March 31, 2012 Administrative Expenses Certain administrative expenses, in excess of forfeitures, are paid by the Company. Adoption of New Accounting Standard In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS, to improve the comparability of fair value measurements between statements presented in U.S. GAAP and IFRS. ASU 2011-04 clarifies the application of existing fair value measurement requirements including (1) the application of the highest and best use and valuation premise concepts, (2) measuring the fair value of an instrument classified in a reporting entity’s shareholders’ equity, and (3) quantitative information required for fair value measurements categorized within Level 3. ASU 2011-04 also provides guidance on measuring the fair value of financial instruments managed within a portfolio and application of premiums and discounts in a fair value measurement. In addition, ASU 2011-04 requires additional disclosure for Level 3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs. The amendments in this update are to be applied retrospectively and are effective for interim and annual reporting periods beginning after December 15, 2011. The adoption is not expected to have a material effect on the Plan’s financial statements. 3.Risks and Uncertainties The Plan provides for investment in various investment securities that, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Further, due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and such changes could materially affect the amounts reported in the statements of net assets available for benefits. 4.Investments Participants may direct their contributions and employer matching contributions into one or any combination of thirty investment options offered by the Plan. Investments that represent 5% or more of the Plan’s net assets at March 31 are presented in the following table: Fidelity Advisor Stable Value Fund Portfolio II $ * $ * Fidelity Advisor Dividend Growth Fund Fidelity Advisor Intermediate Bond Fund Fidelity Advisor Equity Growth Fund Fidelity Advisor Small Cap Fund Hartford Mid Cap Fund JP Morgan Equity Fund Less than 5% K-V Pharmaceutical Company Common Stock - Class A * This amount represents contract value for this investment. -7- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Notes to Financial Statements March 31, 2012 Investments in K-V Pharmaceutical Company common stock (held in a unitized stock fund created by the Trustee) held by the Plan at March 31 were as follows (in shares): K-V Pharmaceutical Company Common Stock - Class A K-V Pharmaceutical Company Common Stock - Class B During 2012 and 2011, the Plan’s investments (including realized and unrealized gains and losses on investments bought and sold, as well as held during the year) appreciated/(depreciated)in value as follows: Common stock $ ) $ Mutual funds ) $ ) $ 5.Fair Value Measurements Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, provides the framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy under FASB ASC 820 are described as follows: · Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the plan has the ability to access. · Level 2 Inputs to the valuation methodology include • quoted prices for similar assets or liabilities in active markets; • quoted prices for identical or similar assets or liabilities in inactive markets; • inputs other than quoted prices that are observable for the asset or liability; • inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the level 2 input must be observable for substantially the full term of the asset or liability. -8- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Notes to Financial Statements March 31, 2012 · Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability's fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at March 31, 2012 and 2011. Common stock: Valued at the closing price reported on the active market on which the individual securities are traded. Mutual funds: Valued at the net asset value (NAV) of shares held by the Plan at year end. Collective trust fund: Valued at NAV as a practical expedient of fair value.The NAV is based on the underlying investments, which are traded on an active market.The Plan does not have any collective investment funds with unfunded commitments or with any redemption restrictions.There is no redemption notice period for the individual participants within the Plan, however, there is up to a twelve-month redemption notice required for this investment at the Plan level. The participants nor the Plan have any funding commitments related to this investment. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following tables set forth, by level within the fair value hierarchy, the Plan’s assets at fair value as of March 31, 2012 and 2011: -9- K-V PHARMACEUTICAL RETIREMENT SAVINGS PLAN Notes to Financial Statements March 31, 2012 Fair Value Measurements at Reporting Date Using: Description Balance 3/31/2012 Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Mutual Funds: Large cap funds $ $ $
